Citation Nr: 0629349	
Decision Date: 09/15/06    Archive Date: 09/26/06

DOCKET NO.  99-21 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right cerebral 
arteriovenous malformation. 

2.  Entitlement to service connection for a seizure 
disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1975 to July 
1976. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) that denied a 
petition to reopen a final disallowed claim for service 
connection for a seizure disorder. 

In January 2001, the Board granted the petition to reopen the 
claim, identified a separate claim for service connection for 
a right cerebral arteriovenous malformation, and remanded the 
claims for further development.  In January 2005, the Board 
again remanded the claims to obtain a medical opinion.  The 
claims are now before the Board for adjudication. 


FINDINGS OF FACT

1.  The veteran's right cerebral arteriovenous malformation 
is a developmental disorder that existed at birth, first 
manifested many years after service, and was not aggravated 
by any incident of service. 

2.  The veteran's seizure disability is secondary to his 
cerebral arteriovenous malformation and first manifested many 
years after service. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right cerebral 
arteriovenous malformation have not been met.  38 U.S.C.A. 
§ 1110, 1112 (West 2002), 38 C.F.R. §§ 3.303, 3.304, 3.306, 
3.307, 3.309 (2006). 



2.  The criteria for service connection for a seizure 
disability have not been met. 
38 U.S.C.A. § 1110, 1112 (West 2002), 38 C.F.R. §§ 3.303, 
3.304, 3.306, 3.307, 3.309, 3.310 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the VA sent correspondence in April 2001, June 2003, 
October 2003, and April 2005; a rating decision in August 
1998; a statement of the case in August 1999; and a 
supplemental statement of the case in July 2004.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the March 2006 supplemental statement of the 
case. 

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has obtained an examination and separate medical opinion.  
Thus, the Board finds that VA has satisfied both the notice 
and duty to assist provisions of the law.

The veteran served aboard a medium endurance Coast Guard 
cutter.  He contends that his cerebral arteriovenous 
malformation (AVM) first manifested as a seizure aboard his 
ship during service and that he received an early discharge.  
He further contends that the seizures were caused by the AVM. 

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006). 
 
In order to establish service connection for a claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  Such determination is 
based on an analysis of all the evidence of record and 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1, 8 (1999).

Disability which is proximately due to or as a result of a 
service-connected disease or injury shall be service 
connected.  When service connection is established for a 
secondary condition, the secondary condition shall be 
considered as part of the original condition.  38 C.F.R. 
§ 3.310 (2006). 

The veteran's January 1974 enlistment physical examination 
and a June 1974 overseas service physical examination are 
silent for any cerebral vascular condition or seizures.  The 
remainder of the service medical records showed no cerebral 
trauma, other injuries, or complaints except for the episodes 
discussed below.  There is no discharge physical examination 
of record. 

Service personnel records showed that the veteran performed 
well until early 1976 when he was absent without leave for 
three periods from February 1976 to April 1976.  In a March 
1974 administrative message, Coast Guard authorities noted 
that when he was apprehended, the veteran's family disclosed 
that he had been confined to a mental hospital prior to 
service.  The veteran was sent to an Army hospital in North 
Carolina for evaluation.  Records of the evaluation were 
requested but were not available.  Instead of returning to 
his ship, he was absent without leave until apprehended and 
was then sent to a U.S. Public Health Service (USPHS) 
hospital in Virginia.  He later stated that he was treated 
for 11 days and released.  Records of this treatment were 
also requested but were not available.  Upon release, he 
again failed to return to his ship. 

In a May 1998 statement, the veteran's mother stated that the 
veteran was home on leave in May 1976.  She stated that while 
working outdoors he "fell to the ground and was jumping all 
around."  The veteran was taken to a private hospital in his 
hometown of Dunn, North Carolina.  The hospital treatment 
record showed that the actual date of the episode was in 
April 1976 and was consistent with military personnel 
records.  The examiner noted that the veteran had stumbled 
forward and had gotten stiff.  He diagnosed an episode of 
syncope caused by withdrawal from prescription medication.  

The veteran was then sent to a USPHS hospital in Staten 
Island, New York for further evaluation.  In April 1976, an 
examiner noted that the veteran stated that his father was 
ill, that he was needed at home, and that he could no longer 
handle the stresses of military life.  The examiner diagnosed 
passive-aggressive personality disorder.  He found no 
evidence of psychosis or an organic mental disorder and 
prescribed no medication.  He recommended that the veteran be 
assigned light administrative duty and that he receive an 
administrative discharge.  Upon return to his ship, the 
veteran was prescribed an anxiety disorder medication.  He 
experienced another episode of syncope aboard ship.  In May 
1976, the veteran was examined by another USPHS physician at 
the Coast Guard Training Center in Cape May, New Jersey.  The 
physician noted the veteran's report of pre-service 
hospitalization in 1971 at a private facility for 14 days for 
a "nervous breakdown."  The veteran acknowledged that he 
had not revealed this treatment at the time of his 
enlistment.  This physician concurred with the earlier 
diagnosis of personality disorder and concluded that the 
episode aboard ship was caused by the hypotensive effects of 
the medication.  He stated that the veteran had no physical 
or mental defects ratable under VA regulations.  In June 
1976, the veteran was discharged due to unsuitability as a 
result of deficiencies in conduct. 

In October 1980, the veteran received emergency room 
treatment at a private hospital in Dunn, North Carolina for a 
possible seizure.  The record showed no follow-up treatment 
or testing.  In treatment notes from December 1981, the 
veteran described the 1976 and 1980 episodes as starting with 
numbness on the right side of the face followed by a period 
of unconsciousness.  He also reported the onset of periodic 
headaches in the right frontal area not brought on by 
anything in particular.  In a historical summary in October 
1998, the veteran's physician classified these two seizures 
as generalized tonic-clonic. 

In December 1981, the veteran sought treatment for a back 
problem at a private hospital in Daytona Beach, Florida.  His 
attending physician noted the veteran's report of convulsions 
in 1976 and 1980 and recommended further testing.  In January 
1981, a consulting specialist initially diagnosed a 
convulsive disorder, focal type epilepsy, starting on the 
left side of the veteran's cortex.  However, subsequent 
testing revealed a right posterior temporoparietal AVM.  The 
specialist recommended no immediate action but prescribed 
medication. 

In January 1982, additional testing was performed at the same 
a private hospital.  A cerebral blood flow study suggested 
the presence of a right side AVM.  A computed tomography 
brain scan and electroencephalogram confirmed the finding and 
were consistent with a possible seizure disorder.  Emergency 
room records from September 1984 and December 1984 showed 
treatment for possible seizures. 

In December 1991, a physician at a private hospital in 
Gainesville, Florida noted that the veteran had undergone 
radiosurgery for his AVM in 1988 at his facility, and because 
he continued to have seizures caused by the AVM, he underwent 
a second radiation treatment in 1991.  

The veteran submitted lay statements from six relatives and 
co-corkers from May 1998.  They reported witnessing the 
veteran during apparent seizures but did not mention specific 
dates.  They described the veteran as rolling his eyes, 
foaming at the mouth, choking, and losing consciousness.  
Three of the statements described numbness and spasms on the 
left side of his body. 

In August 1997, a neurologist noted that the veteran 
complained of severe headaches for the last two months with 
spells of numbness on the left side that were increasing in 
frequency.  In September 1997, the neurologist commented that 
a 1994 angiogram had shown a near complete occlusion of the 
lesion.  New tests showed no residual of the AVM but some 
radiation necrosis.  The veteran ultimately underwent a right 
side craniotomy to remove the necrosis.  He continued on an 
anti-seizure medication regimen.  

Follow-up treatment notes from October 1998, January through 
August 1999, January 2000, and September 2000 showed that the 
veteran continued to have headaches, left side weakness, and 
occasional auras but no recurrent seizures.  Physicians 
concluded that the veteran's condition was stable and 
responsive to medication.  

On appeal in January 2001, the Board remanded the veteran's 
claim in part to obtain an examination and opinion on the 
etiology of the veteran's condition.  In October 2001, the 
veteran was examined by a VA neurologist who was also on the 
staff of the private hospital in Gainesville, Florida where 
the veteran had previous radiation treatments and surgery.  
The neurologist did not specifically note a review of the 
entire claims file.   He did recapitulate the veteran's post-
service history but indicated that there were no records 
available for the in-service episodes.  On examination, he 
noted left side weakness and the veteran's reports of 
continued headaches but no recent seizures.  He noted the 
veteran's higher cortical functions were completely intact 
and that a cranial nerve examination showed no deficits or 
asymmetries.  He concluded that the veteran had a right 
cerebral AVM and that it was associated with his seizure 
activity.  He commented that seizures involving the veteran's 
left side started about the time of the right side AVM which 
suggested that they were related.  Although he stated that he 
had no evidence to show that the reported seizures in service 
were also related, he stated that it was likely that the AVM 
was present in service.  The examiner did not address the 
etiology of the condition or, if existing prior to service, 
whether the condition was aggravated by any incident of 
service. 

Therefore, in January 2005, the Board remanded the claim to 
obtain a complete record review by another neurologist and a 
medical opinion on the onset of the AVM, seizures caused by 
the AVM, and the nexus to service, if any.  No additional 
examination was ordered.  

In December 2005, a VA neurologist conducted a review of the 
entire file.  Referring to a medical treatise, he stated that 
the veteran's AVM was a developmental condition that started 
during the first third of a pregnancy and that AVM's rarely 
occurred in more than one member of a family or in successive 
generations.  He noted that AVM's remain clinically silent 
for a long time but ultimately will bleed.  They are 
sometimes fatal, but in 90 percent of the cases the bleeding 
stops.  Migraine headaches are occasionally early signs.  
Seizures may occur as a result of the bleeding, a lesion, or 
necrosis.  He noted no record of injury, assault, surgeries, 
hypertensive episodes or any other event in service that 
would have superimposed an injury on the AVM.  Significantly, 
he noted that a right cerebral AVM would cause seizures 
affecting the veteran's left side and that these symptoms 
first manifested in 1981. 

Regarding the episodes in service, the neurologist concluded 
that the examiners at the time were likely correct in their 
attribution of the syncope events to anti-anxiety medications 
and that they were not related to the natural development of 
the AVM.  He also noted that the veteran was never prescribed 
anti-seizure medications until the early 1980's. 

As a preliminary matter, the Board notes that the RO has 
requested records from every provider identified by the 
veteran.  Although there is an apparent gap in clinical 
records from 1984 to 1991, subsequent records contain 
historical notes of treatment during the gap.  The Board 
concludes that there is sufficient information concerning the 
veteran's treatment for the disabilities at issue.  The 
veteran has not identified missing relevant evidence. 

The Board concludes the competent, probative medical evidence 
shows the veteran has a right cerebral arteriovenous 
malformation that is a developmental condition which did not 
first manifest during service, and that it was not aggravated 
by any incident of service (and did not progress at an 
abnormally high rate during service).  The Board places great 
weight on the comprehensive and thorough opinion of the VA 
neurologist in December 2005.  Although many other physicians 
noted the 1976 episode as a "seizure," none reviewed or 
commented on the evaluations of the USPHS physicians who 
examined the veteran in service.
 
Regarding the 1980 episode, the VA neurologist offered a 
compelling explanation that a right side AVM would cause left 
side symptoms. The veteran's symptoms in the 1980 episode 
involved right side symptoms that were inconsistent with that 
process explanation.  The VA neurologist concluded that AVM 
related seizures started in 1982.  Although the clinical 
record of symptoms in 1980 is not entirely clear, the Board 
concludes the competent, probative medical evidence indicates 
the veteran experienced AVM related seizures no earlier than 
October 1980, more than four years after service. 

Congenital or developmental defects and personality disorders 
are not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303 (c) (2006); VAOPGCPREC 82-90 
(July 18, 1990).  There is no medical evidence that the AVM 
first manifest during service or was aggravated by service.  
Therefore, service connection for a right cerebral AVM is not 
warranted.  

The probative, competent medical evidence indicates the 
veteran experienced seizures caused by the AVM since 1981 
(after his discharge from active duty).  Since his craniotomy 
in 1991, the evidence shows he has experienced headaches, 
left side weakness, and auras but no recurrent seizures and 
has responded well to medication.  Since his right cerebral 
AVM is not service connected, his seizure disability does not 
warrant secondary service connection.  See 38 C.F.R. § 3.310 
(2006).  Service medical evaluators and a VA neurologist 
concur that the syncope episodes in service in 1976 were not 
seizures.  Therefore, direct service connection for a seizure 
disability is not warranted.  See 38 C.F.R. § 3.303(d) 
(2006); see also VAOPGCPREC 82-90 (July 18, 1990).

The Board further notes that the March 2004 supplemental 
statement of the case stated that the veteran was examined in 
December 2005.  No examination was conducted, and the veteran 
properly objected to the error in his April 2006 response.   
However, the Board only requested via the January 2005 
memorandum a medical opinion on the etiology of his 
condition.  The opinion addressed all relevant issues and was 
based on the extensive medical record.  The VA neurologist 
providing the opinion did not express the need for a current 
examination, and the Board considers an additional 
examination unnecessary to decide the merits of the claim.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006).   

In sum, the weight of the credible evidence demonstrates that 
the veteran's right cerebral AVM is a developmental defect, 
that an associated seizure disability first manifested many 
years after service, and that neither is related to or 
aggravated by his active service or any incident therein.  As 
the preponderance of the evidence is against this claim, the 
"benefit of the doubt" rule is not for application, and the 
claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a right cerebral arteriovenous 
malformation is denied. 

Service connection for a seizure disability is denied.

 

____________________________________________
MARY C. PELTZER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


